Title: From Alexander Hamilton to Elizabeth Schuyler, [August 1780]
From: Hamilton, Alexander
To: Schuyler, Elizabeth


[Teaneck, New Jersey, August, 1780]
Impatiently My Dearest have I been expecting the return of your father to bring me a letter from my charmer with the answers you have been good enough to promise me to the little questions asked in mine by him. I long to see the workings of my Betseys heart, and I promise my self I shall have ample gratification to my fondness in the sweet familiarity of her pen. She will there I hope paint me her feelings without reserve—even in those tender moments of pillowed retirement, when her soul abstracted from every other object, delivers itself up to Love and to me—yet with all that delicacy which suits the purity of her mind and which is so conspicuous in whatever she does.
It is now a week my Betsey since I have heard from you. In that time I have written you twice. I think it will be adviseable in future to number our letters, for I have reason to suspect they do not all meet with fair play. This is number one.
Meade just comes in and interrupts me by sending his love to you. He tells you he has written a long letter to his widow asking her opinion of the propriety of quitting the service; and that if she does not disapprove it, he will certainly take his final leave after the campaign. You see what a fine opportunity she has to be enrolled in the catalogue of heroines, and I dare say she will set you an example of fortitude and patriotism. I know too you have so much of the Portia in you, that you will not be out done in this line by any of your sex, and that if you saw me inclined to quit the service of your country, you would dissuade me from it. I have promised you, you recollect, to conform to your wishes, and I persist in this intention. It remains with you to show whether you are a Roman or an American wife.
Though I am not sanguine in expecting it, I am not without hopes this Winter will produce a peace and then you must submit to the  mortification of enjoying more domestic happiness and less fame. This I know you will not like, but we cannot always have things as we wish.
The affairs of England are in so bad a plight that if no fortunate events attend her this campaign, it would seem impossible for her to proceed in the war. But she is an obstinate old dame, and seems determined to ruin her whole family, rather than to let Miss America go on flirting it with her new lovers, with whom, as giddy young girls often do, she eloped in contempt of her mothers authority. I know you will be ready to justify her conduct and to tell me the ill treatment she received was enough to make any girl of spirit act in the same manner. But I will one day cure you of these refractory notions about the right of resistance, (of which I foresee you will be apt to make a very dangerous application), and teach you the great advantage and absolute necessity of implicit obedience.
But now we are talking of times to come, tell me my pretty damsel have you made up your mind upon the subject of housekeeping? Do you soberly relish the pleasure of being a poor mans wife? Have you learned to think a home spun preferable to a brocade and the rumbling of a waggon wheel to the musical rattling of a coach and six? Will you be able to see with perfect composure your old acquaintances flaunting it in gay life, tripping it along in elegance and splendor, while you hold an humble station and have no other enjoyments than the sober comforts of a good wife? Can you in short be an Aquileia and chearfully plant turnips with me, if fortune should so order it? If you cannot my Dear we are playing a comedy of all in the wrong, and you should correct the mistake before we begin to act the tragedy of the unhappy couple.
I propose you a set of new questions my lovely girl; but though they are asked with an air of levity, they merit a very serious consideration, for on their being resolved in the affirmative stripped of all the colorings of a fond imagination our happiness may absolutely depend. I have not concealed my circumstances from my Betsey; they are far from splendid; they may possibly even be worse than I expect, for every day brings me fresh proof of the knavery of those to whom my little affairs are entrusted. They have already filed down what was in their hands more than one half, and I am told they go on diminishing it, ’till I fear they will reduce it below my former fears. An indifference to property enters into my character too much, and what affects me now as my Betsey is concerned in it, I should have laughed at or not thought of at all a year ago. But I have thoroughly examined my own heart. Beloved by you, I can be happy in any situation, and can struggle with every embarrassment of fortune with patience and firmness. I cannot however forbear entreating you to realize our union on the dark side and satisfy, without deceiving yourself, how far your affection for me can make you happy in a privation of those elegancies to which you have been accustomed. If fortune should smile upon us, it will do us no harm to have been prepared for adversity; if she frowns upon us, by being prepared, we shall encounter it without the chagrin of disappointment. Your future rank in life is a perfect lottery; you may move in an exalted you may move in a very humble sphere; the last is most probable; examine well your heart. And in doing it, dont figure to yourself a cottage in romance, with the spontaneous bounties of nature courting you to enjoyment. Dont imagine yourself a shepherdess, your hair embroidered with flowers a crook in your hand tending your flock under a shady tree, by the side of a cool fountain, your faithful shepherd sitting near and entertaining you with gentle tales of love. These are pretty dreams and very apt to enter into the heads of lovers when they think of a connection without the advantages of fortune. But they must not be indulged. You must apply your situation to real life, and think how you should feel in scenes of which you may find examples every day. So far My Dear Betsey as the tenderest affection can compensate for other inconveniences in making your estimate, you cannot give too large a credit for this article. My heart overflows with every thing for you, that admiration, esteem and love can inspire. I would this moment give the world to be near you only to kiss your sweet hand. Believe what I say to be truth and imagine what are my feelings when I say it. Let it awake your sympathy and let our hearts melt in a prayer to be soon united, never more to be separated.
Adieu loveliest of your sex
AH
Instead of inclosing your letter to your father I inclose his to you because I do not know whether he may not be on his way here. If he is at home he will tell you the military news. If he has set out for camp, you may open and read my letters to him. The one from Mr. Mathews you will return by the first opportunity.
